Title: Abigail Adams to Mary Smith Cranch, 7 January 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					Philadelphia Janry 7th 1800
				
				I know not what could have become of a Letter written to You upon the 18 of December, that upon the 30th You should not have received it.— I have written You more than once since that period, but do not recollect the Dates— I forget whether it was before or since then; that I inclosed to you a croun of a cap & Band. since, that I have sent the Border and a Cap for Mrs Norten, which I think You could not yet have got. I have not learnt whether mrs Black has got my Letter & the cap sent to her by a mr Whitney— I should greatly regreet that any obstical Should prevent the settlement of mr Whitney with us. I would most certainly accommodate him if it was in my power, but my sons whole Library is at the House in which mr Clark lives, beside some cumbersome furniture which I have not Yet any place for—
				Thomson Baxter once offerd his House and place to the President for a thousand pounds. that is a large sum for a Clergyman, yet if it could be had for that, would it not prove much Cheeper than building. 40 acres of land belongd to it— the poor old incumbent might be had into the Bargain I suppose, but who knows but if mr

Whitney could get the place, and marry a woman kind and attentive to the old Gentleman who would clean & brush him up, but that it might prove advantageous to them. I only Suggest the Idea— I received my Gown & mrs smith safe, by mr sheaff Yesterday. I thank you for your care & mr & mrs smith for theres
				our Boston Printers are great blunderers in the answer to the Senates address of condolance. they make him say a Trojan, instead of a “Trajan found a Pliny” and in an paper they say the Senate sent a Letter of condolance, where as the truth is, the senate came in a Body and presented the address—which address is said to have been drawn by mr Dexter, a New England Man certain no southern Man quotes Scripture— Mr shaw returnd Yesterday from Mount Vernon. he was much gratified by his tour, tho regreeted that he did not see Mrs Washington; she strove the whole time he was there which was two days to get resolution sufficient to see him, but finally excused herself. she had the painfull task to perform, to bring her mind to comply with the request of Congress, which she has done in the handsomest manner possible in a Letter to the President which will this day be communicated to congress— she wrote me in replie to my Letter an answer repleat with a sense of my sympathy, and expressive of her own personal grief and anguish of mind. mr Lear told mr shaw that She had not been able to Shed a tear since the Genlls Death, untill she received the Presidents and My Letters when she was two hours getting through them, tho they were not Lengthy— on his return he visited your son who he says is in good Health & spirits—as is mrs Cranch. Richard he says is not well—tho not confined. Mr Greenleaf was with them. I fear mr Greenleaf is not a wise counsellor. mr Cranch would a year before he did have taken the step of relinquishing his Property if it had not been for mr Greenleafs advice. he certainly would have been better off as his friends say—I am glad he had resolution enough at last to decide for himself—
				I have just closed a Letter to mrs Cranch of west point, having obtaind a promise from the Seretary of War that he shall have a place at Harpers ferry which he expects will be vacant in the sping and that in the mean time he shall be employd where he is—
				I Made mrs Brisler happy yesterday by Your Letter containing the information that mrs Mears was better she had burried her in her own mind, and when I went to tell her, she was so overcome expecting the news was fatal that she shook so I thought she would have

gone into fits no two sisters were ever fonder of each other— I hope mrs mears will recover—
				inclosed is Genll Lees oration. it is a handsome performance. I will send you the pamphlet when it is out— We have charming weather— adieu my dear sister. I am going to take mrs otis out to Ride she has been very unwell with one of her old hoars colds & coughs which still hangs about her—
			